Citation Nr: 1046205	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  04-32 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 
1151 for a right arm disorder due to VA hospitalization or 
medical or surgical treatment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 
1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In July 2007 and again in March 2009, the Board remanded this 
claim for further development.  The Board is satisfied that there 
was substantial compliance with its remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  The case has been returned to the Board 
and is ready for further review.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence of record demonstrates that the Veteran's 
right arm disorder was not due to VA treatment.  


CONCLUSION OF LAW

The criteria for entitlement to compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151 a right arm disorder have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 
(as in effect prior to October 1, 1997).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a letter 
letters sent to the Veteran in December 2001, July 2007, October 
2007, and June 2009 that fully addressed all notice elements.  
The December 2001 letter was sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in June 2009, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a Veteran's claim for benefits, there are four factors 
for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing an in-service event, injury, or 
disease, or manifestations of certain diseases during the 
presumptive period; (3) an indication that the disability or 
symptoms may be associated with service; and (4) whether there 
otherwise is sufficient competent medical evidence of record to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be associated" 
with service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

First, the RO has obtained VA and private treatment records.  The 
Veteran was provided an opportunity to set forth his contentions 
during the hearing before a hearing officer at the RO.  Next, a 
specific VA medical opinion pertinent to the issue on appeal was 
obtained.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination obtained in this case is more than adequate.  
The claims file was reviewed, the Veteran was examined and 
rationale was provided for the opinion offered.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available 
records and medical evidence have been obtained in order to make 
an adequate determination as to this claim. 

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In this 
regard, the 1976 VA treatment records that the Veteran indicates 
would show his cardiac catherization are not available.  The RO 
made several attempts to locate such records.  In December 2009 
the RO made a formal finding of the unavailability of the records 
for the Veteran at the VA facility in Miami, Florida.  It noted 
that any further attempts would be futile since the facility has 
notified the RO in November 2009 that the records were archived 
and could not be located.  The Veteran was notified of this in 
December 2009.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist in the development of the 
claim.   Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Compensation under 38 U.S.C.A. §  1151

In analyzing claims under 38 U.S.C.A. § 1151, it is important to 
note that the law underwent revision effective October 1, 1997.  
In this case, the Veteran filed his § 1151 claim in 1983.  This 
claim was not adjudicated and the Veteran was not provided with a 
rating decision on this issue until 2003. Accordingly, version of 
the law and regulation prior to October 1, 1997 must be applied.  
See VAOPGCPREC 40- 97.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (Court) invalidated 
38 C.F.R. § 3.358(c)(3), a portion of the regulation utilized in 
deciding claims under 38 U.S.C.A. § 1151.  The Gardner decision 
was subsequently affirmed by the United States Court of Appeals 
for the Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. 
Cir. 1993).  That decision was likewise appealed, and in December 
1994, the United States Supreme Court (Supreme Court) affirmed 
the lower courts' decisions in Brown v. Gardner, 115 S. Ct. 552 
(1994).  Thereafter, the Secretary of the Department of Veterans 
Affairs sought an opinion from the Attorney General of the United 
States as to the full extent to which benefits were authorized 
under the Supreme Court's decision.  The requested opinion was 
received from the Department of Justice's Office of Legal Counsel 
on January 20, 1995.  On March 16, 1995, amended VA regulations 
were published to conform with the Supreme Court's decision.  
Those regulations were subsequently revised, and, on October 1, 
1997, there became effective new regulations governing the 
adjudication of claims for benefits under 38 U.S.C.A. § 1151.  
However, as of January 8, 1999, those "new" regulations have been 
rescinded.  

Notwithstanding the aforementioned rescission, it has recently 
been determined that all claims for benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 filed before October 1, 1997 
must be adjudicated under the provisions of § 1151 as they 
existed prior to that date.  VAOGCPREC 40-97 (December 31, 1997).  
Accordingly, the Board will proceed with adjudication of the 
Veteran's claim for § 1151 benefits on that basis.

In that regard, the Board notes that, where any Veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of hospitalization, or medical or surgical treatment not 
the result of such Veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if disability, aggravation, or death were service 
connected.  The Supreme Court has found that the statutory 
language of 38 U.S.C.A. § 1151 (as it applies in the present 
case) simply requires a causal connection between the claimed 
injury and any alleged or resulting disability.

38 C.F.R. § 3.358(c)(1) as it applies in this case provides that 
"[i]t will be necessary to show that the additional disability is 
actually the result of such disease or injury, or an aggravation 
of an existing disease or injury, and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
"[c]ompensation will not be payable...for the continuance or 
natural progress of disease or injuries."  38 C.F.R. § 
3.358(c)(3) provides that "[c]ompensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the Veteran, or, in appropriate cases, the Veteran's 
representative.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  38 
C.F.R. § 3.358.

The provisions of 38 C.F.R. § 3.358(c)(3) preclude compensation 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the injury, or aggravation thereof, from 
VA hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of disease or injuries for 
which VA hospitalization or medical or surgical treatment was 
authorized, or (4) is a certain or near certain result of VA 
hospitalization or medical or surgical treatment.  Where a causal 
connection exists, there is no willful misconduct, and the 
additional disability does not fall into one of the above listed 
exceptions, the additional disability will be compensated as if 
service connected.  As noted above, in order to warrant 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151, 
there must be demonstrated the presence of additional disability 
as a result of hospitalization, or medical or surgical treatment, 
by VA personnel.  

Based on the aforementioned, and as will be discussed below, the 
Board is of the opinion that the Veteran's current right arm 
condition, is in no way the result of medical treatment, 
including the cardiac catherization by VA.  Under such 
circumstances, compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for a right arm disorder are not warranted.

The Evidence

The Veteran contends that he has a right arm disorder that was 
caused by a cardiac catherization performed by VA in 1976.  He 
has stated that he believes improper procedures were followed 
because no one would answer his questions and the doctors who 
performed the catherization were Hispanic and could not speak 
English.  (See, RO hearing transcript).

A review of the record reveals that the VA medical records from a 
heart catherization that the Veteran reports was performed at a 
VA facility in Miami, Florida in 1976 are not available.  

VA examinations in 1983 show that the Veteran complained of loss 
of partial use of the right arm, hand and shoulder since heart 
catherization done at a VA hospital in Miami, Florida in December 
1976.  The diagnoses were, right and left ulnar entrapments, mild 
and right median nerve entrapment at the wrist with some weakness 
and decreased sensation.  

VA records show that in July 1984 the Veteran underwent a 
neurology consult.  It was noted that he had a cardiac 
catherization in Miami in 1976 and then noted right wrist 
weakness and pain in the fingers and forearm.  Examination showed 
no measurable atrophy or fascia tears.  The impression was, doubt 
he has median or nerve or any other entrapment neuropathy.  A 
December 1984 nerve study was essentially normal.   

Private records show that in May 1990, the Veteran was 
hospitalized for an infected olecranon bursitis f the right elbow 
and cellulitis of the right forearm.  He reported a history of 
experiencing pain and stiffness of the right elbow approximately 
three weeks prior.  A May 1990 private consult from Dr. Mizel 
indicates that the veteran had an infected olecranon bursa with 
the possibility of cellulitis which had spread to the arm.  It 
was noted that the exact etiology was unknown.  The Veteran 
underwent incision and drainage of the right olecranon bursa. 

In February 2003, the RO received lay statements from the 
Veteran's daughter and from his former spouse.  His daughter 
stated that her father was operated on his left elbow in 1990 at 
Palms West Hospital and that he thereafter underwent extensive 
therapy.  She stated that she believed that this surgery is 
related to catherization done at the Miami Veteran Hospital.  His 
former spouse stated that the Veteran had an operation on his 
left elbow at Palms West Hospital in May 1990 at which time they 
were still married.  She reported that prior to the surgery the 
Veteran had a catherization done at a VA hospital in Miami.  She 
stated that it was her opinion that this procedure was directly 
related to the surgery in 1990.  

In March 2003, the Veteran submitted a note written on a 
prescription sheet in which it is stated that "it is possible to 
get cellulitis in the arm from catherization".  The signature is 
unreadable; however it is reportedly the signature of his doctor.  
.  

The Veteran was examined by VA in March 2010.  The claims file 
was reviewed.  The Veteran reported that in 1983, he had pain and 
diminished strength in his right arm when he held a heavy object 
for a prolonged period of time.  He stated that this began in 
1976 after he had cardiac catherization.  It was noted that there 
is no record of this treatment in the file.  The Veteran's 
medical history was noted.  The examiner stated that a review of 
the file shows that in May 1990, the Veteran was in his normal 
state of health until one month prior when he had pain and 
swelling in the right elbow and that this led to drainage of the 
olecranon bursa.  The Veteran currently reported having weakness 
of the right upper extremity and pain in the elbow and wrist.  
The Veteran was examined.  Coronary artery disease was diagnosed.  
The examiner opined that the Veteran does not have any additional 
disability due to cardiac catherization that was not merely 
coincidental with VA treatment.  It was further stated that there 
is no disability that was not the continuance or natural progress 
of diseases on injuries for which VA treatment was authorized.  
It was noted that there is no disability that was not the certain 
or near certain result of the VA hospitalization or medical or 
surgical treatment.  The rationale for the opinion was that the 
neurology exam and EMG in 1984 ruled out any nerve entrapment 
neuropathy that the Veteran claims may have been a complication.  
It was pointed out that the May 1990 treatment was for an 
infection of the right elbow and that the Veteran had normal 
sensation of the extremity and noted no complaint of weakness of 
the extremity.  The examiner noted that VA treatment in 2001 
showed a normal neurological examination, with intact sensations, 
and muscle strength in all limbs at 5/5.  It was noted that at 
present there was no muscle atrophy of the right hand or lower 
arm.  

Discussion

Based on review of the claims file, entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 is not shown.  
Although the most recent VA examination reflected no right arm 
disorder, there is no question that during the course of this 
appeal the Veteran was noted to have right arm complaints, and 
treatment for right arm disorders.  It is noted that the claim 
for this appeal was received in 1983.  To be present as a current 
disability, the claimed condition must be shown at some point 
during the claims period.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires current 
symptomatology at the time the claim is filed in order for a 
Veteran to be entitled to compensation).  As such, a current 
disorder has been shown.  However, despite his assertions to the 
contrary, no right arm condition is shown to be the result of a 
VA cardiac catherization in 1976.  

It is noted that the records of the claimed cardiac catherization 
performed by VA in 1976 are not available for review.  However, 
the records in the file have been reviewed and a determination 
will be made based on that evidence.  The weight of the medical 
evidence does not indicate that any right arm additional 
disability was caused by any VA treatment of the Veteran. The 
record is devoid of any indication that the Veteran suffered 
permanent additional disability in the form of a right arm 
disorder as a result of the cardiac catherization.   

Of great significance is the fact that, on examination by a VA 
doctor, the opinion was offered that the Veteran did not have any 
additional disability due to cardiac catherization.  This finding 
was rendered following a detailed review of the Veteran's claims 
file and examination of the Veteran, and was supported by 
rationale.  

The Board notes that the Veteran has submitted a March 2003 note 
from a private practitioner in support of his claim.  It is the 
responsibility of the Board to weigh the evidence, including the 
medical evidence, and determine where to give credit and where to 
withhold the same and, in doing so, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. App. 
22, 30 (1998).  With regard to medical evidence, an assessment or 
opinion by a health care provider is never conclusive and is not 
entitled to absolute deference.  A bare conclusion, even one 
reached by a health care professional, is not probative without a 
factual predicate in the record.  Miller v. West, 11 Vet. App. 
345, 348 (1998).  The Board is not bound to accept any opinion 
(from a VA examiner, private physician, or other source) 
concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 
(1993).  Rather, it has a duty to assess the weight or 
credibility of the evidence in the adjudication of the merits.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Factors that may be considered in assessing the probative value 
of a medical opinion include a physician's access to the claims 
file or pertinent evidence, the thoroughness and detail of the 
opinion, the accuracy of the factual premise underlying the 
opinion, the scope of examination, the rationale for the opinion 
offered, the degree of certainty provided, and the qualifications 
and expertise of the examiner.  See generally Prejean v. West, 13 
Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 
(1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

Here, the private medical statement offered by the Veteran in 
March 2003 is of little weight in this case.  It does not 
indicate that the examiner had reviewed any medical records and 
it amounts to no more than a general statement that is 
speculative.  No examination of the Veteran was conducted, and no 
rationale was provided concerning any relationship of the opinion 
to the Veteran specifically.  Thus it is substantially outweighed 
by the VA opinion that finds no additional disability in this 
claim. 

The Board has considered the Veteran's contentions and the lay 
statements submitted to support his claim.  However, the 
probative evidence in the file does not show that the Veteran has 
additional disability of the right arm that was caused by VA 
treatment.  As neither the Veteran, his daughter nor his former 
spouse is a medical expert, they are not competent to express an 
authoritative opinion on this issue.  Although the Veteran is 
competent to testify as to his experiences and symptoms, where 
the determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does  
not reflect that the Veteran or the other noted lay parties 
currently possesses a recognized degree of medical knowledge that 
would render their opinions on medical diagnoses or causation 
competent.  See Washington v.  Nicholson, 19 Vet App 362 (2005), 
citing Layno v. Brown, 6 Vet.  App. 465, 469-71 (1994) (holding 
that lay testimony is competent if it is limited to matters that 
the witness has actually observed and is within the realm of the 
witness' personal knowledge).  Having determined that they are 
not competent, there is no need to discuss credibility.  

As noted above, in order to warrant compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151, there must be demonstrated the 
presence of additional disability as a result of hospitalization, 
or medical or surgical treatment, by VA personnel.  Based on the 
aforementioned, the Board is of the opinion that there is no 
demonstrated presence of additional disability due to a cardiac 
catherization in 1976 and that the Veteran's current right arm 
complaints are in no way the result of medical treatment by VA 
personnel.  Under such circumstances, compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for a right arm 
disorder are not warranted.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right arm disorder due to VA hospitalization or medical or 
surgical treatment is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


